DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 41, 49, 50, 57, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 40, 49, and 57 the term TPE is used without the generic terminology for this material, which is indefinite where the scope of the claim is not clear since sometimes in the art these abbreviations mean different things and it would be definite if accompanied by the generic terminology to insure that the scope of the claim is clear as to what is meant by TPE, especially when in the art this abbreviation is sometimes referring to thermoplastic polyethylene and sometimes thermoplastic elastomer.  
	In claims 41, 50, and 58 the term EPDM is used without the generic terminology for this material, which is indefinite where the scope of the claim is not clear since sometimes in the art these abbreviations mean different things and it would be definite if accompanied by the generic terminology 
	All that is required is either replacing the abbreviations, or at least providing, the generic terminology for the material in the claim as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 39-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,656,042 in view of Condon (2002/0148521). The subject matter of the instant application claims matches the limitations of the ‘042 patent with the exception of overmolding a seal to the fitting, and using TPE and/or EPDM as the materials.  The reference to Condon discloses that it is old and well known in the art to overmold a seal which can include TPE and/or EPDM as the materials used [0090-91].  It would have been obvious to one skilled in the art to modify the claims of the ‘042 patent by overmoulding a seal of TPE and/or EPDM to the fitting as suggested by Condon where such would provide the fitting with a better seal thereby preventing of leakage which would lead to improper readings.  It is noted that applicants filed a terminal disclaimer at the point of filing the application, however, such was not filed with a the appropriate fee to accompany the terminal disclaimer since such was not spelled out in the fee sheet, and thus it would not be a proper terminal disclaimer, but also the terminal disclaimer refers to the serial number of the application and not the patent number above and also may not be considered an appropriate terminal disclaimer.  To overcome this rejection it is recommended that a new terminal disclaimer directed to the patent number above be filed with the appropriate fee.  
Claims 39-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-25 of U.S. Patent No. 8,210,029 in view of Condon (2002/0148521). .  

Information Disclosure Statement
It is noted that this application depends from a parent application that has an extensive list of references filed on an IDS statement, and in order to insure that all references are considered before allowance, it is recommended that applicant’s provide an Information Disclosure Statement listing all the references cited in the parent application if applicants desire these references to be made of record as being considered before final disposition of this application if such is allowed after correcting the issues set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Mueller, Metzger, and Paminella disclosing state of the art testing plug devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH